Title: Joseph Delaplaine to Thomas Jefferson, 10 February 1816
From: Delaplaine, Joseph
To: Jefferson, Thomas


          
            Dear sir,
            Philadelphia February 10th 1816.
          
          I have taken the liberty of writing to you several times lately, & have not been favoured with a reply.—
          I am desirous to place your portrait & a biographical sketch of your life in the second half volume of my work, & shall do so if it is possible to get an approved portrait of you. Mr Wood one of the most extraordinary portrait painters of the present day has been sent by me to Washington to paint the portraits of President Madison Mr Munroe, Mr Clay &c. He is now busily engaged in painting those characters.
          I regret exceedingly that I cannot afford to send Mr Wood to your house for the  purpose of painting your portrait. If sir, any means for effecting this very desirable object, should present to you, do have the goodness to inform me & Mr Wood shall proceed accordingly thither.—I will venture to affirm, that for truth of likeness, Mr Wood has no rival in this, or any other country.
          I beg sir, you will have the goodness to furnish me with a sketch of your life. Birth, parentage—Education—profession—times of going abroad—offices &c &c &c. The late President Adams & Mr Jay as well as other characters have readily complied with my requests on the subject. I pledge my honor, that nothing of politics, religion, or any other subject, which can possibly offend, shall appear in the Repository.—
          In the second half volume of my work the portrait & life of the late Peyton Randolph will be given.—The Honble Judge Tucker of Williamsburg refers me for a small sketch of his life to you in these words “Mr Jefferson is probably the only man now alive that can do justice to the character of this truly great and good man.” Can I trouble you sir for a few facts.
          I enclose for your acceptance a portrait of Mr Jay.—
          
            With great respect I am your obedt st
            Joseph Delaplaine
          
        